EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been changed to read:
--MASTER DEVICE FOR MANAGING DISTRIBUTED PROCESSING OF TASK BY USING RESOURCE INFORMATION–.

Please amend claims 1 and 14 as follows:
Claim 1. (Currently Amended) A master device for managing task processing of
a plurality of task processing devices, the device comprising:
a communication circuit; and
at least one processor, wherein the at least one processor is configured to:
control the communication circuit to obtain first real-time resource information associated with resources that a first task processing device currently uses from the first task processing device among the plurality of task processing devices,
control the communication circuit to obtain second real-time resource information associated with resources that a second task processing device 
obtain information associated with processing of a task to be distributed to at least one of the plurality of task processing devices, 
obtain an amount of resources required for processing the task, wherein the amount of resources required is identifiable by processing the task on the basis of the information associated with processing of the task,
identify the first task processing device to be a task processing device to which the task is to be distributed among the first task processing device and the second task processing device on the basis of the first real-time resource information, the second real-time resource information, and the amount of resources required for processing the task, and
control the communication circuit to transmit the information associated with processing of the task to the first task processing device, and
wherein, as at least a part of the processing of the task on the basis of the information associated with the processing of the task and the obtaining of the amount of resources required for processing the task, the at least one processor is further configured to:
process the task using only at least one central processing unit (CPU) among the at least one processor and obtain a first resource amount which is required for processing the task: and
CPU and at least one graphics processing unit (GPU) among the at least one processor and obtain a second resource amount which is required for processing the task.

Claim 14. (Currently Amended) A method for managing task processing of a plurality of task processing devices by a master device, the method comprising:
controlling a communication circuit of the master device to obtain first real-time resource information associated with resources that a first task processing device currently uses from the first task processing device among the plurality of task processing devices;
controlling the communication circuit to obtain second real-time resource information associated with resources that a second task processing device currently uses from the second task processing device among the plurality of task processing devices;
obtaining information associated with processing of a task that is to be distributed to at least one of the plurality of task processing devices;
obtaining an amount of resources required for processing the task, wherein the amount of resources required is identifiable by processing the task on the basis of the information associated with processing of the task;
identifying the first task processing device to be a task processing device to which the task is to be distributed among the first task processing device and the second task processing device on the basis of the first real-time resource information, 
controlling the communication circuit to transmit the information associated with processing of the task to the first task processing device,
wherein the obtaining of the amount of resources required for processing the task comprises:
processing the task using only at least one central processing unit (CPU) among at least one processor and obtaining a first resource amount which is required for processing the task; and
processing the task using the at least one CPU and at least one graphics processing unit (GPU) among the at least one processor and obtaining a second resource amount which is required for processing the task.

-- END OF AMENDMENT--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195